Case 8:21-cv-01154-JVS-ADS Document 1-8 Filed 07/02/21 Page 1 of 4 Page ID #:92




        EXHIBIT H
    Case 8:21-cv-01154-JVS-ADS Document 1-8 Filed 07/02/21 Page 2 of 4 Page ID #:93
Certificate of Registration
                  This Certificate issued under the seal of the Copyright
                  Office in accordance with title 17, United States Code,
                  attests that registration has been made for the work
                  identified below. The information on this certificate has   Registration Number
                  been made a part of the Copyright Office record$.
                                                                              VA 2-247-632
                                                                              Effective Date of Registration:
                                                                              Apri l 14, 202 1
                                                                              Registration Decision Date:
                                                                              April 16, 2021




                Year of Completion:
             Date of 1st Publication:
            Nation of 1'1 Publication:




                  •          Author:     James Clelland
                      Author Created:    2-D artwork
                           Citizen of:   United States

                  • Author Created:      2-D artwork
                      Domiciled in:      Un ited States
                       Anonymous:        Yes




                Copyright Claimant:      AK FUTURES
                                         15 Macarthur Pl
                 Transfer statement:     By written agree1




                                Name:    Matlhew Miller
                                Email:   matt@miilennJaw.com
                            Telephone:   (858)755-6688
                       Alt. Telephone:   (858)349-05 11
                              Address:   755 Fresca Court




                                                                                               Exhibit H, Page 85
Case 8:21-cv-01154-JVS-ADS Document 1-8 Filed 07/02/21 Page 3 of 4 Page ID #:94




                       ame:_ Mauh
                       Date:   April
                               6066


             Correspondence:   Yes




                                                                  Exhibit H, Page 86
Case 8:21-cv-01154-JVS-ADS Document 1-8 Filed 07/02/21 Page 4 of 4 Page ID #:95




                                                                  Exhibit H, Page 87
